
 
Exhibit 10.2






HOOKER FURNITURE CORPORATION


Performance-based Restricted Stock Unit (“PSU”) Grant


Name of Grantee: [______________]
Date of Grant: May 7, 2018
Performance Period:  January 29 , 2018 to January 31, 2021



1.
Grant of PSUs.  Hooker Furniture Corporation (the “Company”) hereby grants to
you [____] Performance-based Restricted Stock Units (“PSUs”) based on the terms
of this Grant Agreement . Each PSU entitles you to receive the Fair Market Value
of one share of Company Stock, if and to the extent certain Performance Goals
described in Section 2 and Appendix A are achieved for the Performance Period. 
The PSUs are subject to terms and conditions set forth herein, including the
terms set forth in the 2015 Amendment and Restatement of the Hooker Furniture
Corporation Stock Incentive Plan (the “Plan”).  By signing below, you
acknowledge that you agree to be bound by all the terms and conditions hereof
and of the Plan with respect to the PSUs granted to you.  In the event of any
conflict between the terms of this Grant Agreement and the terms of the Plan,
the terms of the Plan shall control.  Capitalized terms not defined in this
Grant Agreement shall have the meanings set forth in the Plan.

2.
Performance Goals and Payout/Settlement Amount.  The Company must achieve
certain Performance Goals relating to growth in earnings per share during the
Performance Period (as specified in Appendix A) and, except as provided in
Section 4 or 5 below, you must remain in continuous employment with the Company
or a Related Company to the last day of the Performance Period (the “Performance
Period End Date”) in order for any amount to be payable to you under this grant
of PSUs.  Except as otherwise provided in Section 4, no amount shall be payable
to you unless a threshold level of performance with respect to the Performance
Goals is met for the Performance Period, as described in Appendix A.  The
amount, if any, payable to you under this grant of PSUs shall be referred to as
the “Payout/Settlement Amount.”

3.
Time and Form of Payment.

(a)
The PSUs shall be settled by delivery of one share of Common Stock for each PSU
earned based on the achievement of Performance Goals during the Performance
Period.  The PSUs shall be settled as soon as practicable after the date that
the Committee approves the Performance Goals have been achieved, but in no event
later than 90 days following the Performance Period End Date.  Notwithstanding
the foregoing, to the extent that the PSUs are subject to Section 409A of the
Internal Revenue Code, all such payments shall be made in compliance with the
requirements of Section 409A of the Internal Revenue Code.

--------------------------------------------------------------------------------



(b)
Before the Payout/Settlement Amount may be paid, the Compensation Committee must
approve in writing after the close of the Performance Period that the
Performance Goals have been met and the levels that were attained, and any other
material terms of the Grant Agreement have been satisfied.  The
Payout/Settlement Amount may be adjusted to the extent necessary to comply with
applicable law and with the terms of the Plan, as determined by the Compensation
Committee.

4.
Change of Control.  Notwithstanding Section 3 to the contrary, if a Change of
Control occurs during the Performance Period and you have been continuously
employed with the Company or a Related Company from the Date of Grant through
the date of the Change of Control, you shall receive a Payout/Settlement Amount
equal to the amount that would have been payable or settled if you had remained
in employment to the Performance Period End Date and (i) Target Level EPS Growth
and (ii) Target Level Relative GPS Growth (as defined in Appendix A) each had
been attained for the  Performance Period.  The Payout/Settlement Amount shall
be paid in the manner described in Section 3, except that payment shall be made
simultaneous with the occurrence of the Change of Control.

5.
Death, Disability or Retirement.  Notwithstanding Section 3 to the contrary, if
your employment with the Company and its Related Companies terminates on account
of your death, Disability or Retirement, you shall be deemed to have continued
in employment with the Company and its Related Companies to the Performance
Period End Date and your Payout/Settlement Amount (if any) shall be equal to the
product of (a) and (b), where:

(a)
is the Payout/Settlement Amount determined in accordance with the Appendix A of
this Grant Agreement, and

(b)
is a fraction, the numerator of which is the number of completed calendar months
from the first day of the Performance Period to the date of your death,
Disability or Retirement (as applicable), and the denominator of which is 36.

The Payout/Settlement Amount (if any) shall be paid in the manner described in
Section 3.
For purposes of this grant of PSUs, “Retirement” shall mean the Company’s
agreement to your voluntary separation from service on account of your
retirement provided you (1) give the Company a minimum of 90 days advance
written notice of your anticipated retirement date (unless waived by the
Company), (2) enter into a mutually agreed upon written plan with the Company to
effect the orderly transition of your duties and responsibilities, and (3)
comply with such other guidelines as the Company may establish to ensure the
uniform application of this provision.

6.
No Rights as a Shareholder.  The grant of PSUs to you shall not convey to you or
any other person any rights as an owner of Company Stock, including (without
limitation) any voting rights, dividend rights or any rights to receive any
year-end or other reports from the Company.

--------------------------------------------------------------------------------




7.
Nontransferability.  All rights associated with this grant of PSUs shall belong
to you alone and may not be transferred, assigned, pledged, or hypothecated by
you in any way (whether by operation of law or otherwise), other than by will or
the laws of descent and distribution, and shall not be subject to execution,
attachment, or similar process.  Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement, or upon the levy of any attachment or similar
process upon such rights, such rights shall immediately become null and void.

8.
Withholding of Taxes.  The Participant (or the Participant’s successor) shall
pay to the Company the Applicable Withholding Taxes for the PSUs, or the
Participant (or the Participant’s successor) and the Company shall make
satisfactory provision for the payment of such taxes (which may include having
the Applicable Withholding Taxes withheld from other amounts currently payable
by the Company to the Participant).  In the absence of such arrangements having
been made for the payment of Applicable Withholding Taxes, the Company will
retain from the payment due under the PSUs that number of shares of Company
Stock (valued at their current Fair Market Value), cash or a combination of
Company Stock and cash sufficient to satisfy the Applicable Withholding Taxes
with respect to the PSUs.

9.
Beneficiary.  By written instrument signed and delivered to the Company, you may
designate a beneficiary to receive any payments that are to be paid under this
grant of PSUs after your death.  If you make no valid designation or if the
designated beneficiary or beneficiaries fail to survive you or otherwise fail to
receive the payments, your beneficiary will be the personal representative of
your estate.

10.
Binding Effect.  This Grant Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and upon any person
lawfully claiming under you.

11.
Entire Agreement.  This Grant Agreement, the Plan, and the rules and procedures
adopted by the Committee or the Company (including the Company’s Compensation
Recoupment Policy), contain all of the provisions applicable to the PSUs and no
other statements, documents or practices may modify, waive or alter such
provisions unless expressly set forth in writing, signed by an authorized
officer of the Company and delivered to you.

12.
Modifications.  Except as otherwise provided in the Plan, any modification of
this Grant Agreement shall be effective only if it is in writing and signed by
both you and an authorized officer of the Company.

13.
No Right to Continued Service.  This Grant Agreement does not confer upon you
any right with respect to continuance of service with the Company or any Related
Company, nor shall it interfere in any way with the right of the Company or a
Related Company to end your service at any time and for any reason.

--------------------------------------------------------------------------------




14.
Recoupment.  This grant of PSUs is subject to the terms and conditions of the
Company’s Compensation Recoupment Policy and any successor or replacement policy
thereto, and the terms and conditions of the Compensation Recoupment Policy (and
any successor or replacement thereto) are incorporated by reference and are made
a part of this Award Agreement.

15.
Section 409A.




(a)
It is intended that this Grant Agreement either be exempt from or comply with
the requirements of Sections 409A of the Code and applicable Treasury
Regulations and other generally applicable guidance issued thereunder
(collectively, “Section 409A”), and this Grant Agreement shall be interpreted
for all purposes in accordance with that intent.




(b)
Notwithstanding any term or provision of this Grant Agreement (including any
term or provision of the Plan incorporated herein by reference), the parties
hereto agree that, from time to time, the Company may, without prior notice to
or consent from you, amend this Grant Agreement to the extent determined by the
Company, in the exercise of its discretion in good faith, to be necessary or
advisable to prevent the inclusion in your gross income pursuant to Section 409A
of any compensation payable under this Grant Agreement. The Company shall notify
you as soon as reasonably practicable of any such amendment affecting you.




(c)
In the event that the amounts payable/settled under this Agreement are subject
to any taxes, penalties or interest under Section 409A, you shall be solely
liable for the payment of any such taxes, penalties or interest.




(d)
If you are deemed on the date of a “separation from service” to be a “specified
employee” (within the meaning of those terms under Section 409A and determined
using any identification methodology and procedure selected by the Company from
time to time), then with regard to any payment under this Grant Agreement that
is “nonqualified deferred compensation” within the meaning of Section 409A and
which is paid as a result of your separation from service, such payment or
benefit shall not be made or provided prior to the date which is the earlier of
(i) the expiration of the six (6)-month period measured from the date of such
separation from service, and (ii) the date of your death (the “Delay Period”). 
Upon the expiration of the Delay Period, all payments delayed pursuant to this
clause (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid to you in a lump sum,
and any remaining payments and benefits due under this Grant Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.




16.
Governing Law.  The PSUs shall be governed by, and construed in accordance with,
the laws of the Commonwealth of Virginia, without regard to conflicts of laws
principles thereof.




--------------------------------------------------------------------------------



HOOKER FURNITURE CORPORATION




By:                                                                     
Name:  Paul B. Toms, Jr.
Title:    Chief Executive Officer




GRANTEE
 
 
                                                                           
Name:          [____________________]







--------------------------------------------------------------------------------

APPENDIX A


Performance Goals and Payout/Settlement Schedule


 
1.          Performance Goals.  Performance Goals for the Performance Period
shall be based on the attainment of a specified level of the Company’s earnings
per common share growth on an absolute and on a relative basis over the
Performance Period, as described in this appendix.  
 
2.          Payout Tables.  The Payout/Settlement Amount shall be equal to the
sum of (1) the earned amount (expressed in shares) determined from Table A below
(based on the level of the Company’s EPS Growth for the Performance Period) and
(2) the earned amount (expressed as shares) determined from Table B below (based
on the level of the Company’s Relative EPS Growth for the Performance Period).
Table A – Absolute EPS Growth
Company’s EPS Growth for the Performance Period
Earned Amount
(expressed in shares)
Less than 5%
0
Threshold: At least 5% but less than 10%
xxxx  25%
At least 10% but less than 15%
xxxx 75%
Target = 15% : At least 15% but less than 20%
xxxxx  100%
     At least 20% but less than 25%
xxxxx 125%
  Maximum: 25% or greater
xxxxxx150%



Table B – Relative EPS Growth


Company’s Relative EPS Growth
for the Performance Period
Earned Amount
(expressed in shares)
Threshold: Less than the 50th percentile
0
Target = 50th Percentile: At least the 50th percentile but less than the 75th
percentile
xxxxxx 100%
Maximum: Equal to or greater than the 75th percentile
xxxxx 150%






--------------------------------------------------------------------------------



3.          Definitions.  Capitalized terms not otherwise defined in this Grant
Agreement or the Plan shall have the following meaning:
 
“EPS Growth” means the rate of growth of the Company’s earnings per share,
computed by (a) adding together the fully diluted aggregated earnings per share
from continuing operations (“EPS”) for each fiscal year of the Company that
falls within the Performance Period, (b) dividing that sum by 3, and (c)
dividing that result by the Company's EPS for the first fiscal year of the
Company that ends immediately before the Performance Period.  EPS shall be
calculated according to Generally Accepted Accounting Principles and, with
respect to the Company, by excluding the impact of any write-down of the
Company’s intangible assets. The foregoing calculation shall be made with
respect to each of the companies comprising the Peer Group to the extent
ascertainable from their public filings


“Peer Group” means the following companies: La-Z-Boy, Inc.; American Woodwork
Corporation; Haverty Furniture Companies, Inc.; Ethan Allen Interiors Inc.;
Cavco Industries, Inc.; Lifetime Brands, Inc.; Flexsteel Industries, Inc.; The
Dixie Group, Inc.;  Trex Company, Inc.; Bassett Furniture Industries, Inc.; PGT,
Inc.; Nautilus, Inc.; Culp, Inc.  If any of these companies ceases to exist as
an independent entity during the Performance Period, that company shall be
removed from the Peer Group and not be taken in consideration in determining
Relative EPS Growth.  


“Relative EPS Growth” means the percentile ranking of the Company’s EPS Growth
with respect to the EPS Growth of the companies comprising the Peer Group for
the Performance Period. Notwithstanding anything above to the contrary, if the
Company fails to achieve positive EPS Growth for the Performance Period, the
earned amount (if any) for purposes of Table B shall not exceed the earned
amount for Relative EPS Growth at the 50th percentile for the Performance
Period.
 
“Target Level EPS Growth” means EPS Growth of 15% for the Performance Period. 


“Target Level Relative EPS Growth” means Relative EPS Growth at the 50th
percentile for the Performance Period.


4.          Miscellaneous.  This PSU is subject to the provisions of the Plan,
and any applicable law or Company policy, including the Compensation Recoupment
Policy (whether in effect on the Date of Grant or adopted or modified after the
Date of Grant).   







